Citation Nr: 0706070	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-24 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from March 
1969 to October 1970 and claims service in the Army National 
Guard from November 1975 to November 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which inter alia denied the benefits 
sought.  

The Board observes that the veteran's claim for entitlement 
to service connection for depression had previously been 
denied as "not well grounded" in an unappealed September 
2000 rating.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that, pursuant to 
Section 7 of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126; 
codified as amended at §§ 5102, 5103, 5106 and 5107 (West 
2002), if a claim that was denied as "not well grounded" 
between July 14, 1999, and November 9, 2000, the claim was to 
be reconsidered de novo and re-adjudicated "as if the denial 
or dismissal had not been made."  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 1343-
44, (Fed. Cir. 2003).  Accordingly, the claim for depression 
is properly set forth as an original claim for entitlement to 
service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  However, notice in compliance with Dingess/Hartman 
has not been provided.  

In the past, unsuccessful attempts have been made to secure 
the veteran's service medical records; however, there has 
been no recent efforts to locate these records.  An April 
1990 from National Personnel Records Center to the RO 
indicated that the records were forwarded to the RO in 
October 1989.  Whenever the VA attempts to obtain records 
from a Federal department or agency, the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C. § 5103A(b)(3).  The Court has held that 
the VA has a statutory duty to assist the veteran in 
obtaining military records.  See Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990).  

Associated with the claims folder is a NGB Form 22, 
indicating that the veteran had additional service with the 
Army National Guard (ANG) for the period from November 1975 
to November 1976.  The claims file does not reflect that any 
search was undertaken for those records.  It is possible the 
records from his first period of service with the Navy may be 
located with additional pertinent medical records from ANG 
service.

The Board additionally observes that the veteran has 
indicated his receipt of Social Security (SSA) disability 
benefits on several occasions.  In fact, his representative 
specifically requested that the RO obtain the records 
associated with the SSA decision in correspondence dated in 
April 2001.  Efforts to obtain any records pertaining to that 
claim have not been accomplished and neither the 
documentation nor the medical evidence used to arrive at a 
determination is of record.  VA's duty to assist specifically 
includes requesting information from other Federal 
departments or agencies.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  The Board notes that it has been resolved in 
various cases, essentially, that although SSA decisions are 
not controlling for VA purposes, they are pertinent to the 
adjudication of a claim for VA benefits and VA has a duty to 
assist the veteran in gathering such records.  See Collier v. 
Derwinski, 1 Vet. App. 413 (1991); Murincsak, supra; Masors 
v. Derwinski, 2 Vet. App. 181 (1992) and Brown v. Derwinski, 
2 Vet. App. 444 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
VCAA notification letter that complies 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), such that the 
letter includes information concerning 
a disability rating and an effective 
date for the award of benefits.  The 
letter should ask the veteran to 
identify any outstanding and recent 
treatment records or any other relevant 
records held by any Federal department 
concerning his disabilities.

2.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request 
any available service medical records 
including for the period of the 
veteran's service in the U.S. Navy from 
March 1969 to October 1970 along with 
any records from service in the Army 
National Guard for the period from 
November 1975 to November 1976.  All 
requests and records received should be 
associated with the claims file.  If 
records are unavailable from any 
sources, a negative reply should be 
documented.

3.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's award of 
disability benefits.  If medical 
evidence utilized in processing such 
claim is not available, the fact should 
be entered in the claims folder.

4.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the RO 
must furnish to the veteran and any 
representative an appropriate SSOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

